Citation Nr: 1330956	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-06 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a chronic low back disorder.

2.  Entitlement to an effective date earlier than June 19, 2009, for the assignment of a 100 percent rating for bipolar disorder.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Before reaching the merits of the claim for a low back disorder, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed the issue on the title page accordingly.

In June 2012, the Veteran testified regarding the claim for a low back disorder at a Board hearing held before the undersigned Veterans Law Judge in Newark, New Jersey.  A copy of the transcript is of record.  The Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2013).

The Board has considered the Veteran's multiple requests for a Board hearing for the issue of an increased rating for bipolar disorder.  However, since the RO assigned a 100 percent rating for bipolar disorder for the entire specified period on appeal (June 19, 2009 to the present), there is no further "controversy" or "justiciable" issue remaining before the Board and no hearing request pending at this time for that issue.

The Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to ensure a total review of the evidence.  

The issue of an effective date earlier than June 19, 2009, for the assignment of a 100 percent rating for bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied service connection for a back disorder in July 1979.  The RO denied service connection for a low back disorder in October 2006 on the basis that new and material evidence had not been submitted.  

2.  The October 2006 decision is the last final denial.  The Veteran was notified of this action and of his appellate rights, submitted a November 2007 notice of disagreement (NOD), was issued a June 2007 statement of the case (SOC), but did not file a timely substantive appeal.  New and material evidence was not received within one year of the decision.   

3.  The evidence received since the October 2006 rating decision, regarding service connection for a low back disorder, is new and material.  

4.  The Veteran sustained a low back injury in service.

5.  Symptoms of a low back disorder were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

6.  Mild degenerative changes of the lumbar spine were not shown for many years after service; a current low back disorder is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been received since the October 2006 rating decision to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  A chronic low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence to Reopen Service Connection 

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2012).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Historically, the Veteran injured his back at work in March 1974 and was diagnosed with lumbosacral strain.  He injured his back again at work in March 1976 and was diagnosed with a fractured left transverse process of L-1.  He filed a claim for VA benefits, which the RO denied in May 1977.  The Board denied the appeal in July 1979 on the basis that service medical records reflects no back complaints and that post-service back injuries in 1974 and 1976 were not caused by or precipitated by service.

In September 2005, the Veteran filed a claim for an increase rating but erroneously noted that he was 0 percent rated for a back disorder.  He was informed that his previous back claim had been denied and that he was required to submit new and material evidence in order to reopen the claim.  He indicated that he had no additional evidence to submit.  In May 2007, he underwent a VA examination in which the examiner opined that there was no nexus between his in-service lumbar contusion and his current complaints.  

In October 2006, the RO determined that new and material evidence had not been submitted to reopen service connection for a low back disorder.  Specifically, the RO stated that although the evidence submitted was new, it was not material, and there is no objective evidence of record which established a chronic condition incurred in or aggravated by service or that shows continuity of treatment since the date of discharge.  

The Veteran was notified of the October 2006 rating decision and of his appellate rights and submitted a November 2006 NOD.  In June 2007, the RO issues an SOC.  He had one-year from the date of the rating decision (until October 2007) or 60 days from the date of the SOC (until August 2007), whichever was later, to file an appeal.  The Veteran's attorney submitted a copy of the SOC envelope reflecting a post mark of July 2007.  

Even assuming that delivery of the SOC was not until July 2007, 60 days would not extend the appeal submission date beyond October 2007.  In sum, the Veteran had until October 2007 (as it was the later of the two dates) to submit an appeal and he did not.  In addition, no new and material evidence was received within one year of the 2006 rating decision.  As a result, the October 2006 rating decision became final.  

In June 2008, the Veteran submitted an untimely VA Form 9 indicating that he did not receive "the benefit of doubt on the cause of my back injury."  The RO considered this a new claim and explained the reason that the VA Form 9 was not a timely substantive appeal.  The Veteran submitted no additional evidence and he underwent another VA examination in December 2008.  In February 2009, the RO denied the claim on the basis that new and material evidence had not been submitted.  This appeal ensued.

The evidence of record associated with the claims file since the October 2006 rating decision, pertaining to the claim on appeal, does not include relevant official service department records that were not already of record, and, as noted, there was no new and material evidence received prior to the expiration of the appeal period pertaining to this claim.  Therefore, 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are not applicable.  

Some evidence received since the October 2006 rating decision was not previously submitted to VA.  Specifically, the Veteran submitted a September 2009 private treatment record which included Dr. H. B.'s medical opinion that the "[Veteran's] disability is also directly related to the trauma incurred on July 10, 1968 resulting in now lower back chronic derangement."  Such evidence is pertinent to the element of a nexus between service and the current low back disorder, which was not established at the time of the October 2006 rating decision.

As a result, the Board finds that the newly received evidence, specifically the September 2009 private treatment record, is new and material.  Having submitted new and material evidence, the service connection claim for a low back disorder is reopened.  The appeal is granted to this extent.

Service Connection for a Low Back Disorder

Having reopened the claim, the Board will now address the claim on the merits.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, x-ray findings of the lumbar spine reveal mild degenerative changes.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this decision, the Board has considered the Veteran's lay statements as they pertain to a nexus between current complaints and service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469-70.  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 310 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private treatment records from Dr. H. B. dated from August 2004 to June 2011, reflect that the Veteran was diagnosed with multiple bulging and herniated discs and spinal stenosis.  May 2007 X-rays revealed mild degenerative changes and the VA examiner diagnosed chronic low back pain secondary to lumbar spondylosis.  In December 2008, he underwent an additional VA examination for the spine, which revealed the same X-ray results and was diagnosed with lumbar degenerative disc disease.  Therefore, a low back disorder is currently shown.

Next, the Board notes an in-service incurrence of an injury to the low back.  Specifically, in July 1968, the Veteran was treated for multiple contusions and lacerations of the face and back.  Therefore, service treatment records reflect an in-service incurrence of low back contusions and the second element has been met.

As the Veteran's current low back disorder, specifically x-ray findings of mild degenerative changes, is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown.

Post-service evidence reflects low back symptomatology first reported in 1974.  Specifically, the Veteran sought treatment for an on-the-job back injury in March 1974 and was diagnosed with a severe lumbosacral strain.  This is the first recorded complaint associated with the low back.  In June 1974, the treating physician noted that the Veteran had had a similar type of backache in service, current x-ray results revealed some straightening of the normal lumbar lordosis, and clinical findings showed decreased flexion with tenderness and pain.  

The conclusion was that the Veteran had a lumbosacral strain but no evidence of a herniated disc.  Clinical findings in a July 1974 record also revealed decreased motion in the lumbosacral spine with tenderness and pain.  

Apparently, in March 1976, the Veteran again injured his back on the job.  The first recorded treatment for that injury was September 1976.  X-rays showed a fracture of the left transverse process of L-1.  Private treatment records from September 1976 to April 1977 noted ongoing complaints and treatment for the low back, x-ray findings of a fracture of the left transverse process of L1, and a diagnosis of lumbosacral strain.  

This evidence is significant in that the low back complaints were attributed to a post-service on-the-job injuries.  Of note, while the June 1974 treating physician reported the Veteran had a similar type of backache in service, the Veteran made no reference to any connection between his complaints and active duty or report any past medical history of the low back related to service.  

On his initial application for benefits, received in January 1977, the Veteran filed claims for multiple disorders, including the low back.  Specifically, he asserted a fractured vertebra with severe muscle spasms in the lower back was a result of in-service treatment for a pilonidal cyst.  However, as described above, the evidence reflects that he fractured his L1 vertebra as a result of a post-service, on-the-job injury in 1976.

Moreover, May 2007 and December 2008 x-ray results, pursuant to VA examinations of the spine, showed mild degenerative changes.  As these are the first recorded references to arthritis, coming more than 39 years after service separation, the Board finds that the medical evidence does not reflect continuity of symptomatology since service.

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his low back disorder is related to service.  He asserts that he experienced symptoms relating to the low back since the July 1968 injury in service.

At the June 2012 Board hearing, the Veteran indicated that he was involved in a bar fight in July 1968 during service when he injured his back, and his current back disorder is not related to the pilonidal cyst operation.  He reported receiving private treatment for the back since 1976, as well as noted the 1974 post-service work-related back injury, but no additional records were available.

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience symptoms of a low back disorder since service.  First, the August 1968 service separation examination report reflects that he was examined and his spine was found to be clinically normal.  He also marked "no" on the August 1968 Report of Medical History for having or ever having had back trouble of any kind.  

His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence reflects complaints or treatment related to a chronic low back disorder multiple years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1968) and initial reported symptoms related to a low back disorder in 1974.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).

Further, the Board notes that when the Veteran sought treatment for the low back in 1974, it was to the post-service work-related back injury and not the in-service back injury.  Rucker, 10 Vet. App. at 73 (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Veteran did not claim that symptoms of his low back disorder began in (or soon after) service until he underwent the May 2007 VA examination for the spine in connection with his VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

It is not disputed that the Veteran was seen with low back pain on one occasion in service or that he was involved in a post-service work-related back injury in March 1974.   However, as noted above, he did not report having low back problems since separation from service at the time of his treatment for the back in 1974.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service.  

While the Board reiterates that he is competent to report symptoms as they come to him through his senses, arthritis is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection based on continuity of symptomatology and there is no doubt to be otherwise resolved.  As such, the appeal is denied on this basis as well.

In addition, as shown above, x-ray findings of mild degenerative changes of the lumbar spine were not rendered for approximately 39 years after the Veteran's discharge from service.  Therefore, arthritis was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on May 2007 and December 2008 VA examinations by two different examiners undertaken specifically to address the issue on appeal.  In May 2007, the Veteran complained of low back pain since an initial injury while in service in July 1968.  The examiner noted review of the claims file showed the Veteran was doing well until March 1976 when he pulled on a mail bin at work, injured the back, and found to have a fracture of transverse process of L1 on the left.  In December 2008, the Veteran reiterated his back has been hurting since the in-service injury in 1968, as well as, since the 1974 post-service work-related back injury.   

After the May 2007 physical examination, the VA examiner provided the following medical opinion:

Based on the Veteran's history, physical examination, and imaging studies, the Veteran's current low back . . . is not at least as likely as not a result of his lumbar contusion in 1968.  Lumbar contusion usually will resolve in a short period of time.  From the [claims] file the Veteran apparently was doing well until March 1976 when he developed severe low back pain following a work-related injury while he was working for the postal service.  His most recent lumbar spine [magnetic resonance imaging] and x-ray revealed degenerative changes in his lumbar spine.  His back pain has become worse over the years.  I believe the work-related injury in 1976 as well as the aging process may play a significant role in causing his low back pain.

After the December 2008 physical examination, a different examiner provided the following medical opinion:

Based on the [claims] file, the [Veteran's] exam[ination], and the [Veteran's] history, my opinion is that I feel his current back condition is less likely as not due to his military service.  Once again, he states that it happened in a fight in 1948.  The diagnosis was contusion based on the [claims] file.  He states he reinjured his back once again in 1974 when he was working in the post office.  His current diagnosis is degenerative disc disease.  The rationale is based on that lumbar spine contusion does not lead to degenerative disc disease.  Also he states that he really hurt his back the worst in 1974 when he was working at the post office.  Since then he has not been working. 

The Board finds that the VA examinations were adequate for evaluation purposes.  Specifically, both examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or relied on an inaccurate factual history.  Moreover, the examiners have the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.

In support of his claim, the Veteran submitted a September 2009 private treatment record which included Dr. H. B.'s medical opinion that the "[Veteran's] disability is also directly related to the trauma incurred on July 10, 1968 resulting in now lower back chronic derangement."  

The Board notes that the claims file contains differing opinions as to whether the Veteran's low back disorder is related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. at 473 ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

Moreover, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court held that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999). 

In this case, the Board finds that while Dr. H. B. noted the Veteran's lower back pain is chronic and present for many years, his rendered opinion, while positive, lacks probative value because is not supported with sufficient rationale.  Moreover, although Dr. H. B. noted the Veteran's in-service injury, he did not address either of the two post-service back injuries.  Given that Dr. H. B. did not appear to have an accurate medical history as it relates to the back, the Board places less probative value on his opinion.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted personal statements and private treatment records, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in June 2012 and the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Next, specific VA medical opinions pertinent to the issue on appeal were obtained in May 2007 and December 2008.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has been received to reopen service connection for a low back disorder.    

Service connection for a low back disorder is denied.


REMAND

A remand is required for the issue of an effective date earlier than June 19, 2009, for the assignment of a 100 percent rating for bipolar disorder.

The October 6, 2008, VA Form 9 was an untimely NOD to a June 2007 rating decision that granted service connection for bipolar disorder.  The RO accepted this correspondence as a new claim for an increased rating in excess of 50 percent for bipolar disorder and sent the Veteran October 2008 and June 2009 VCAA notice letters.  

In September 2011, the RO increased the rating for bipolar disorder to 100 percent for the entire specified appeal period from June 19, 2009, to the present.  Within one year, the Veteran disagreed with the assigned effective date in a July 2012 VA Form 9, and specifically asserted the effective date should go back to 1967.  The Court has held that, where the record contains a NOD as to an issue, but no SOC, the issue must be remanded to the originating agency to issue a SOC and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

In this case, a SOC was not issued for the issue of an effective date earlier than June 19, 2009, for the assignment of a 100 percent rating for bipolar disorder, thus the Board finds that a remand is required for this issue.

The Board notes that the date of claim for a higher rating for bipolar disorder is October 6, 2008, via a VA Form 9, and not June 19, 2009, as specified by the RO.  During the period from October 6, 2008, to June 18, 2009, the Veteran was assigned a 50 percent rating for bipolar disorder.  The RO has not adjudicated the issue of an increased rating in excess of 50 percent from October 6, 2008, to June 18, 2009, hence that issue is not currently before the Board in appellate status; however, the RO should consider this period during its adjudication of the issue of an effective date earlier than June 19, 2009, for the assignment of a 100 percent rating for bipolar disorder.

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran, addressing the issue of an effective date earlier than June 19, 2009, for the assignment of a 100 percent rating for bipolar disorder, to include the period from October 6, 2008, to June 18, 2009, during which the Veteran was assigned a 50 percent rating.  

He should be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


